Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Objection is withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (20160266242) in view of Stettner (20150301180).
Referring to claims 1 and 15, Gilliland shows a Laser Detection and Ranging (LADAR) sensor system comprising:
a first LADAR sensor (see figure 3 Ref 34 LRU 1) and a second LADAR sensor (see figure 3 Ref 34 LRU 2);
said first LADAR sensor having;
a detector array electrically connected to a readout integrated circuit via a plurality of metallic bumps (see paragraph 48 note “Typically, detector array 78 would have a set of cathode contacts exposed to the light and a set of anode contacts electrically connected to the supporting amplifier array 80 and readout integrated circuit 82 through a number of indium bumps deposited on the detector array 7”);
a glass screen disposed outward of the detector array (see figure 13 note Ref 320);
a substrate including a first indention and a conductive solderable surface mount layer having a port and a ledge (see paragraph 70 Ref 302 and 318 also see the vias Ref 326 also see figure reproduced below);

    PNG
    media_image1.png
    739
    819
    media_image1.png
    Greyscale

one of the readout integrated circuit and the detector array being received in the first indention such that an electrical connection between the detector array and the readout integrated circuit is at least approximately level with the conductive solderable surface mount layer (see paragraph figure 13 Ref 82 note the solder balls connecting through vias 326);
Wherein the detector array is disposed within the port and wherein the glass screen is mounted to the ledge (see reproduced image above)
a laser transmitter with a pulsed laser light output transmitting light at a first wavelength through a diffusing optic adapted to illuminate a reflecting surface in a first field of view of said first LADAR sensor (see figure 4 Ref 68 and 72),
said second LADAR sensor having;
a second field of view overlapping said first field of view (see figure 1 Ref 10 and 6), and
receiving optics adapted to collect and condition the pulsed laser light reflected from said reflecting surface (see figure 4 Ref 74).
Note that Gilliland fails to specifically show a ceramic substrate including a conductive solderable surface mount layer and defining a first indention and the readout integrated circuit and detector array disposed substantially with the first indention of the ceramic substrate.  Gilliland shows the use of a KoVar® 
Stettner shows a similar device that includes a ceramic substrate including a conductive solderable surface mount layer and defining a first indentation (see figure 11 Ref 101 and paragraph 46) and the readout integrated circuit (see figure 11 Ref 6) and detector array (figure 11 Ref 5) disposed substantially within the indentation (see figure 11).  It would have been obvious to include the indentation as shown by Stettner because this allows for simple manufacturing and for minimal length wirebonds to be utilized as taught by Stettner.   It would also have been obvious to substitute the KoVar® frame for a ceramic frame because they are well known substitutions that allow the device to match the thermal expansion of the desired window material allowing for a lasting hermitically sealed environment for the detector array and the ROIC.  (NOTE: see Stark (6627814) column 15 lines 18-30 as a teaching why one would substitute KoVar® for ceramic and visa versa).  
Referring to claim 16, Gilliland shows each detector array is hermetically sealed (see paragraph 69). 
Referring to claim 17, Gilliland shows the vehicle sensor system comprises at least four forward facing LADAR sensors (see figure 3 Note LRU 1 and 2 and SRU 1 and 2). 
Referring to claim 18, Gilliland shows at least two of the at least four forward facing LADAR sensors are long range sensors and at least two of the at least four forward facing LADAR sensors are short range sensors (see figure 3 Ref LRU1 and LRU2, SRU1 and SRU2).
Referring to claim 19, Gilliland shows the vehicle sensor system includes at least two rear facing LADAR sensors (see figure 3 SRU3 and SRU4). 
Referring to claim 4, Gilliland in view of Stettner renders obvious the glass screen is connected to the ceramic substrate via a glass ceramic joint (note this would be obvious with the use of a ceramic frame as taught by Stettner).
Referring to claim 5, Gilliland shows the solderable surface mount layer is disposed on a side of the substrate opposite the glass screen (see figure 13). 
Referring to claim 6, the combination of Gilliland and Stettner renders obvious  the first indention extends partially into the ceramic substrate (see figure 13 with the modification of both the substrate and the frame as shown by Gilliland being ceramic).
Referring to claim 7, the combination of Gilliland and Stettner renders obvious  the readout integrated circuit is disposed within the first indention, and where the detector array is exterior to the first indention (see figure 11 Ref 5 and 6 note the indentation in the substrate).
Referring to claim 8, the combination of Gilliland and Stettner shows  a support structure extending outward from the solderable surface mount layer and receiving the glass screen (see both figure 4 of Stettner and figure 13 of Gilliland).
Referring to claim 9, Gilliland shows the support structure is a metal support structure (see paragraph 69).
Referring to claim 10, Gilliland shows the glass screen is secured to the metal support structure via a glass-metal joint (see paragraph 69).
Referring to claim 11, Gilliland shows the solderable surface mount layer faces the glass screen (see figures 12 and 13).
Referring to claim 12, Gilliland teaches vias to connect the solderable surface mount layer to the side of the ceramic substrate opposite the glass screen, it is extremely well known to replace vias with wraparound connectors, this is extremely well known and adds no new or unexpected results. 
Referring to claim 13, Gilliland shows the plurality of metallic bumps comprise indium bumps (see paragraph 48).
Referring to claim 14, Gilliland shows a ROIC is connected to a to a vehicle controller via at least one metallic connector (see connections 26 and 42 and paragraph 50). 
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.
Referring to the argument that Gilliland fails to show a substrate having a port and a ledge:  Looking at specifically figure 13 (reproduced below) Gilliland shows a substrate that houses the detector array that incudes a port that allows the detector array to be mounted within the port and also a ledge that allows for a window to be mounted.  

    PNG
    media_image1.png
    739
    819
    media_image1.png
    Greyscale

Referring to the argument the combination of Gilliland and Stettner fails to show a substrate that is ceramic:  Gilliland shows a substrate that is KoVar® however Stettner shows a similar device that uses a ceramic substrate (see paragraph 46 Ref 100 also see figure 11 Ref 100).  It would have been obvious to substitute ceramic for KoVar® because they are simple substitutions of one known element for another that allow for specific thermal expansions to be matched to the window type used (this is taught by the teaching reference Stark (6627814) column 15 lines 18-30 as a teaching why one would substitute KoVar® for ceramic and visa versa).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645